Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/After Non-Final rejection, filed June 28, 2022. As filed, claims 1, 9, 13- 29 are pending; of which, claim 1 is  currently amended. Claims 2-8, 10-12 are cancelled. 
During a telephone conversation with Applicant's Representative on July 14, it was discussed submission of a Terminal Disclaimer to address double patenting issues of instant claims over claims 1-4  of US Patent 10,272,085.
The Applicants agreed with proposed amendments and submitted  the Terminal Disclaimer on 07/15/2022.
Rejections Withdrawn
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
The nonstatutory double patenting rejections of claims over U.S. Patent No.10,780,089, U.S. Patent No.9,422,250, and U.S. Patent No.10,420,767 are withdrawn in view of submission of terminal disclaimer approved on 6/28/2022.

Allowable Subject Matter
Claims 1, 9, 13- 29 are allowable per amendment. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations as amended.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed compounds of formula 1 and methods of treatment diseases in which modulation of TLR7 is involved, are  novel and non-obvious over the prior art. 
The closest prior art is of record. For example, US 2010/0041728, Feb. 2010 (cited by Applicants in IDS) which teaches compounds of formula having inhibitory activity on the NS3 serine protease of HCV. This reference does not encompass the scope of the instant application and does not provide a suggestion of the claimed compounds of formula I with a substituent as defined by variables R1, R2, R3. The reference does not teach examples or subgenera that would suggest substitution patterned and connectivity as recited in instant claims or the nexus for the activity of the compound  as antiviral therapeutics. Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
Conclusion
Claims 1, 9, 13- 29 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622